IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,530-08




EX PARTE DEDRICK DEAN MATTHEWS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-0921-07 IN THE 114TH DISTRICT COURT
FROM SMITH COUNTY




            Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of bail jumping and
failure to appear and sentenced to eighteen years’ imprisonment.
            In his present application, Applicant raises five grounds.  This application, however, presents
a more serious question.  This Court has dismissed the -03, -04, -05, -06, and -07 applications under
Article 11.07, § 4 of the Code of Criminal Procedure.  It is obvious from the record that Applicant
continues to raise issues that have been presented and rejected in previous applications or that should
have been presented in previous applications.  The writ of habeas corpus is not to be lightly or easily
abused.  Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). 
Because of his repetitive claims, we hold that Applicant’s claims are barred from review under
Article 11.07, § 4, and are waived and abandoned by his abuse of the writ.  This application is
dismissed.
            Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,
not to accept or file the instant application for a writ of habeas corpus, or any future application
pertaining to this conviction unless Applicant is able to show in such an application that any claims
presented have not been raised previously and that they could not have been presented in a previous
application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).
            Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
 
Filed: June 5, 2013
Do not publish